Page 1 of 8
Exhibit 10.2
GATX CORPORATION
2004 EQUITY INCENTIVE COMPENSATION PLAN
STOCK-SETTLED STOCK APPRECIATION RIGHT (SAR) AGREEMENT

             
PARTICIPANT
     
 
   
 
           
NUMBER OF SARS
     
 
   
 
           
EXERCISE PRICE OF SARS
    $
 
   
 
     
 
   
 
           
GRANT DATE
     
 
   
 
           
EXPIRATION DATE*
     
 
   

 

*   Subject to earlier expiration as provided in the attached terms and
conditions.

In partial consideration of the provision of services by the Participant, an
employee of GATX Corporation (the “Company”), or a subsidiary thereof (such
subsidiary and the Company hereinafter collectively “GATX”), and as further
incentive to the Participant to advance the interests of the Company, the
Company hereby grants to the Participant                      stock-settled
stock appreciation rights (the “SARs”) with respect to the same number of shares
of common stock of the Company (“Share”) at the exercise price (the “Exercise
Price”) set forth above, all as determined by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company in accordance with
paragraph 2.2 of the GATX Corporation 2004 Equity Incentive Compensation Plan,
as amended (the “Plan”). Such grant is expressly subject to the terms and
conditions of this SAR Agreement as hereinafter set forth and further subject to
the terms and conditions of the Plan, both of which are incorporated herein by
reference.
Other terms used in the Agreement are defined in paragraph 16 or elsewhere in
this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement, consisting of this
page and paragraphs one (1) through sixteen (16) of Terms and Conditions
attached hereto, to be executed the date, month and year first above written.

             
 
  GATX CORPORATION       PARTICIPANT
 
           
By:
  (SIGNATURE) [c50951c5095101.gif]        
 
           
 
  Chairman, President & CEO       [PARTICIPANT NAME]

 



--------------------------------------------------------------------------------



 



Page 2 of 8

(1)   Date of Exercise. Subject to the terms and conditions of this Agreement,
each Installment of Shares associated with a grant of SARs shall be exercisable
on and after the Vesting Date for such Installment as described in the following
schedule (but only if the Participant’s Date of Termination has not occurred
before the Vesting Date):

      INSTALLMENT   VESTING DATE
33.33% of SARs
  March 4, 2010  
33.33% of SARs
  March 4, 2011  
33.34% of SARs
  March 4, 2012

    For purposes of this Agreement, the term “Vesting Date” shall mean the
date(s) set forth in the above schedule.   (2)   The vesting of each SAR granted
hereunder shall be subject to the following:

  (a)   Each SAR shall become fully vested if a Participant’s Date of
Termination occurs by reason of the Participant’s death, Disability or
Retirement at or beyond age 65.     (b)   Only SARs which were exercisable on or
immediately prior to the Participant’s Date of Termination may be exercised on
or after the Date of Termination. However, if the Participant is terminated for
Cause, all unexercised SARs will be cancelled as of the date immediately prior
to the Date of Termination.     (c)   Subject to the provisions of paragraph
4.2(f) of the Plan (relating to the adjustment of shares), if a Change in
Control occurs prior to a Participant’s Date of Termination, and within two
years after the occurrence of the Change in Control the Participant’s Date of
Termination occurs by reason of discharge by the employer without Cause or the
Participant resigns from employment with the employer for Good Reason, the
Participant shall, except as provided in paragraph 2(d), become vested in all
unvested, outstanding SARs that were granted prior to the Change in Control and
that are held by the Participant as of the Date of Termination.     (d)   If a
Date of Termination occurs as described in paragraph 2(c) in connection with a
Change in Control described in paragraph 5(e) of the Plan, with respect to a
Participant as described therein (relating to certain transactions involving a
Subsidiary or business segment), (A) the Installment of SARs, if any, scheduled
to become exercisable during the calendar year in which such Date of Termination
occurs shall become exercisable in full beginning on the date on which the Date
of Termination occurs and (B) all exercisable SARs remain exercisable until the
earlier of the Expiration Date or the end of the calendar year following the
consummation of the transaction which constitutes the Change in Control.

 



--------------------------------------------------------------------------------



 



Page 3 of 8

  (e)   For purposes of this paragraph 2, if, as a result of Change in Control
described in paragraph 5(e) of the Plan, the Participant’s employer ceases to be
a Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, immediately following
the Change in Control, employed by the Company or an entity that is then a
Subsidiary, then the occurrence of the Change in Control shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer without Cause.

(3)   Expiration. The SARs shall not be exercisable after the Company’s close of
business on the last business day that occurs immediately prior to the
Expiration Date. The “Expiration Date” shall be the earliest to occur of:

  (a)   the seven-year anniversary of the Grant Date;     (b)   if the Date of
Termination occurs by reason of death or Disability, the one-year anniversary of
such Date of Termination;     (c)   if the Date of Termination occurs for Cause,
the date immediately preceding Date of Termination;     (d)   if the Date of
Termination occurs by reason of Retirement, the five-year anniversary of such
Date of Termination; and;     (e)   if the Date of Termination occurs for any
reason other than those listed in subparagraph (b), (c), or (d) of this
paragraph 3, the three-month anniversary of such Date of Termination.

(4)   Method of SAR Exercise; Number of Shares, Sale of Shares. The SARs subject
to this grant may be exercised in whole or in part by filing a written notice
with the Director, Compensation of the Company at its corporate headquarters
prior to the Company’s close of business on the last business day that occurs
prior to the Expiration Date. Such notice shall specify the number of SARs which
the Participant elects to exercise, and whether the Participant wishes to
exercise his or her option to sell the underlying Shares following exercise. The
SARs shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Shares are traded.
If the Company makes such a determination, it shall use all reasonable efforts
to timely permit the SARs to be exercised in compliance with such laws, rules
and regulations.       In making any determination hereunder, the Company may
rely on the opinion of counsel for the Company which may be the Company’s
internal counsel. SARs covered by this Agreement shall be settled in Shares. The
number of Shares to be issued to a Participant upon exercise of an SAR shall be
equal to the product of (a) the difference between (i) the fair market value of
the Shares on the Exercise Date, and (ii) the Exercise Price, and (b) the number
of SARs exercised, divided by the fair market value of the Shares on the
Exercise Date. Any fractional share shall be paid in cash. For purposes of this
paragraph (4),

 



--------------------------------------------------------------------------------



 



Page 4 of 8

    fair market value shall be the average of the high and low market prices as
reported by the New York Stock Exchange on the date of exercise. If the
Participant elects to sell the Shares underlying the exercised SARs, such sale
shall be executed as promptly as possible, however, the Participant should be
aware that the sale may not be executed on the Exercise Date.

(5)   Dividend Equivalents. Participants shall be entitled to accrue dividend
equivalents beginning on the Grant Date and ending upon the earlier to occur of
(i) the date of exercise of the SARs and (ii) the Expiration Date. An account
will be established for each participant that will accrue dividend equivalents
on the SARs with respect to Shares that have not vested. The Participant’s
account shall be credited with dividend equivalents equal to the product of
(a) the number of SARs which the Participant was granted and that have not
vested subject to any adjustment made by the Committee as referred to in
paragraph 4.2 (f) of the Plan, and (b) the dividend declared on a single Share
with respect to the immediately preceding dividend record date. So long as the
SARs have not been cancelled, accrued dividends with respect to any Installment
will be paid as soon as practical after the Vesting Date of that Installment of
SARs as reflected in paragraph 1. Dividend equivalents with respect to vested,
unexercised SARS will be calculated as described above, and will be paid within
30 days of each quarterly dividend payment date. Dividend equivalents will be
prorated through the Expiration Date for the quarter in which the Expiration
Date occurs on vested SARs.   (6)   Withholding. All deliveries and
distributions under this Agreement are subject to withholding of all applicable
taxes. At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied through the surrender of Shares which
the Participant already owns, or to which the Participant is otherwise entitled
under the Plan; provided, however, that, except as otherwise provided by the
Committee, such Shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).   (7)   Transferability. The
SARs are not transferable other than as designated by the Participant by will or
by the laws of descent and distribution, and during the Participant’s life, may
be exercised only by the Participant or in the case of his or her incapacity by
his or her legal representative.   (8)   Heirs and Successors. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. The

 



--------------------------------------------------------------------------------



 



Page 5 of 8

    “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.   (9)   Administration. The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement shall be final and
binding on all persons.   (10)   Plan Governs. Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
Director, Compensation of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.   (11)   Not An Employment Contract. The
grant of SARs will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any subsidiary,
nor will the SAR interfere in any way with any right the Company or any
subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.   (12)   Notices. Any
written notices provided for in this Agreement or the Plan shall be provided in
accordance with paragraph 12(a) or 12(b), as applicable and, if provided to the
Company, shall be addressed as follows:

GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314

  (a)   Any notice provided by the Participant pursuant to paragraph 16(f) shall
be in writing given by hand delivery or by registered or certified mail, return
receipt requested, postage prepaid, addressed to the Senior Vice President,
Human Resources and shall be effective when actually received.

 



--------------------------------------------------------------------------------



 



Page 6 of 8

  (b)   All other notices shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Any such notice sent by mail shall be deemed
received three days after mailing, but in no event later than the date of actual
receipt and shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, to the
attention of the Director, Compensation.

(13)   Fractional Shares. In lieu of issuing a fraction of a Share upon any
exercise of an SAR, resulting from an adjustment of the number of SARs pursuant
to paragraph 4.2(f) of the Plan or otherwise, the Company will be entitled to
pay to the Participant in cash in an amount equal to the Fair Market Value of
such fractional share.   (14)   No Rights As Shareholder. The Participant shall
not have any rights of a shareholder with respect to the shares subject to the
granted SARs, unless and until a stock certificate has been duly issued
following exercise of the SARs as provided herein.   (15)   Amendment. This
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended by written agreement of the parties.   (16)   Definitions.
For purposes of this Agreement, the terms used in this Agreement shall be
subject to the following:

  (a)   Cause. The term “Cause” shall mean (i) the willful and continued failure
of the Participant to perform the Participant’s duties with the Company or one
of its affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the willful engaging by the Participant in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company. For purposes of this provision, no act or failure to
act, on the part of the Participant, shall be considered “willful” unless it is
done, or omitted to be done, by the Participant in bad faith or without
reasonable belief, that the Participant’s action or omission was in the best
interests of the Company.

  (b)   Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in Section 5 of the Plan.     (c)   Date of Termination. The term
“Date of Termination” means the first day occurring on or after the Grant Date
on which the Participant is not employed by the Company (or in the case of a
non-employee member of the Board of Directors of the Company, a member on the
Board) or any Subsidiary, regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries; and further provided that the
Participant’s employment shall not be considered terminated while the

 



--------------------------------------------------------------------------------



 



Page 7 of 8

      Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant’s employer.     (d)   Disability. Except as
otherwise provided by the Committee, the Participant shall be considered to have
a “Disability” during the period in which the Participant is considered to be
“disabled” as that term is defined in the Company’s long term disability plan.  
  (e)   Exercise Date. Notice pursuant to paragraph (4) hereof may be provided
by e-mail, facsimile, hand delivery, regular mail or special delivery (e.g.,
UPS, overnight, FedEx). Except in the case of regular mail or special delivery,
the term “Exercise Date” means the date of receipt by the Company of the written
notice. In the case of regular mail or special delivery, “Exercise Date” shall
mean the postmarked or shipping date reflected thereon.     (f)   Good Reason.
The term “Good Reason” shall mean the occurrence of one or more of the following
conditions without the consent of the Participant:

  (i)   A material diminution in the Participant’s base compensation, compared
with the Participant’s base compensation in effect immediately prior to the
consummation of a Change in Control.     (ii)   A material diminution in the
Participant’s authority, duties, or responsibilities, compared with the
authority, duties, and responsibilities of the Participant immediately prior to
the consummation of a Change in Control.     (iii)   The Participant is required
to report to a supervisor with materially less authority, duties, or
responsibilities than the authority, duties, and responsibilities of the
supervisor who had the greatest such authority, duties, and responsibilities at
the time the Participant was required to report to such supervisor during the
120-day period immediately preceding the consummation of a Change in Control.  
  (iv)   A material diminution in the budget over which the Participant retains
authority, compared with the most significant budget, if any, over which the
Participant had authority at any time during the 120-day period immediately
preceding the consummation of a Change in Control.     (v)   A material change
in the geographic location at which the Participant must perform services.    
(vi)   Any other action or inaction by the Company that constitutes a material
breach of any change of control agreement between the Company and the
Participant that is in effect when a Change in Control occurs.

If (I) the Participant provides written notice to the Company of the occurrence
of Good Reason within a reasonable time (not more than 90

 



--------------------------------------------------------------------------------



 



Page 8 of 8
days) after the Participant has knowledge of the circumstances constituting Good
Reason, which notice specifically identifies the circumstances which the
Participant believes constitute Good Reason; (II) the Company fails to notify
the Participant of the Company’s intended method of correction within a
reasonable period of time (not less than 30 days) after the Company receives the
notice, or the Company fails to correct the circumstances within a reasonable
period of time after such notice (except that no such opportunity to correct
shall be applicable if the circumstances constituting Good Reason are those
described in paragraph (v) above, relating to relocation); and (III) the
Participant resigns within a reasonable time after receiving the Company’s
response, if such notice does not indicate an intention to correct such
circumstances, or within a reasonable time after the Company fails to correct
such circumstances (provided that in no event may such termination occur more
than two years after the initial existence of the condition constituting Good
Reason); then the Participant shall be considered to have terminated for Good
Reason.

  (g)   Retirement. “Retirement” of the Participant means retirement on a
“Retirement Date,” as that term is defined in the GATX Corporation
Non-Contributory Pension Plan for Salaried Employees (the “Pension Plan”).    
(h)   Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 